DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Receipt is acknowledged of the amendment filed 8/14/2020.  Claims 13-24 are presented, as originally filed, and are currently pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub. 2005/0218218 to Koster (hereinafter Koster).
Regarding claim 13, Koster discloses a method for dynamically configuring an intelligent label having an electro-optic display (e.g. Fig. 2, 3, 8), comprising: providing, external to the intelligent display,  a database of profiles (remote pricing system 114, Fig. 18; [0132]), each profile associated with a class of goods ([0104]-[0122], [0131]-[0134]), and each profile 
Regarding claim 14, Koster discloses the reading step includes using (1) an optical reader to take an image from the intelligent label or from the good ([0048],[0125],[0128]-[0130]), or (2) a wireless radio communicating with the intelligent label.
Regarding claim 15, Koster discloses the step of attaching the intelligent label to the good, or (2) integrating the intelligent label into the good itself or into product packaging for the good (Fig. 20; [0152]).
Regarding claim 16, Koster discloses the loading step occurs (1) before the intelligent label is attached or integrated, (2) after the intelligent label is attached or integrated, or (3) concurrently with the intelligent label being attached or integrated (Fig. 20).
Regarding claim 17, Koster discloses the loading step includes wirelessly communicating with the intelligent label ([0131]-[0134]).
Regarding claim 18, Koster discloses the step of integrating the intelligent label into the good itself or into product packaging for the good (Fig. 20; [0152]).
Regarding claim 19, Koster discloses the electro-optic display is selected to be (1) permanent and irreversible, (2) bi-stable; (3) permanent; or (4) irreversible (e.g. Figs. 2, 3).  This language does not particularly limit a particular feature, structure, or function that is permanent, 
Regarding claim 20, Koster discloses the step of detecting, using a state detector, the current optical state of pixels on the electro-optic display ([0085]-[0089]).
Regarding claim 21, Koster discloses the detecting step includes taking electrical measurements of the pixels or optically sensing optical properties of the pixels ([0085]-[0089]).
Regarding claim 22, Koster discloses the detecting step is done (1) prior to the loading step, (2) concurrent with the loading step, or (3) after the loading step  ([0085]-[0089]).
Regarding claim 23, Koster discloses the detected optical state is used to modify the profile prior to loading the profile into the intelligent label ([0085]-[0089],[0128]-[0130]).
Regarding claim 24, Koster discloses the entity that loads the profile into the intelligent label wirelessly receives, from the intelligent label, information regarding the detected optical state ([0085]-[0089]).

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive. 
On page 6 of the Response, Applicant argues that the amended limitations of Claim 13 distinguishing over Koster include “wherein the intelligent label uses the loaded conditional rules or conditional values to effect an action once specific conditions are met, resulting in the display of machine or human readable information on the electro-optic display”.  Applicant contends that Koster relies on the DMS to determine that which is displayed, as opposed to having the functionality within the intelligent label.  Examiner agrees that most information sent to the intelligent display is determined and set by the DMS or local administrators in a centralized computing environment are merely displayed by the display tag.  Despite the determination being remote, displaying that which is determined remotely nonetheless constitutes displaying 
Examiner acknowledges that within the scope of the broadest reasonable interpretation of using “conditional rules or conditional values to effect an action once specific conditions are met” there are specie embodiments that distinguish the invention over Koster.  For example, in the application publication US PG Pub. 2019/0377915 in [0005], Applicant discloses measurable environmental conditions supporting “specific conditions are met” and “out-of-specification handling” information and displaying “caution” supporting “uses the loaded conditional rules or conditional values”.  Koster discloses “the tag could be programmed to display an alternative page when a user stops in from of the display” [0047], “[t]he user, pressing the scroll buttons, could scroll through the images consecutively” and “[u]pon time out (i.e., indicative of no further interaction by the user), the display tag could then revert back to the default display image” [0048]-[0049], and “[t]his type of information is typically displayed when the tag is in an administrative or self test mode” [0050].  The displayed self-test screens and 
Lastly, newly cited pertinent art US 2015/0110153 to Hoblit et al. discloses a product display that is load with SKU and temperature conditions associated with the SKU, triggering an alarm when sensed temperature conditions are exceeded. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337.  The examiner can normally be reached on 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872